 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY RAY BAKER,                                  No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13           v.                                          ORDER
14   J. MACOMBER, et al.,
15                       Defendants.
16

17           The Clerk of Court is HEREBY DIRECTED to send plaintiff a copy of this court’s

18   Discovery and Scheduling Order filed January 4, 2016 (ECF No. 21). As explained in the Pretrial

19   Order filed today, plaintiff shall file and serve any motion for the court’s assistance in obtaining

20   the attendance of a witness at trial at least two (2) months prior to trial.

21   DATED: May 20, 2019

22

23

24

25

26

27

28
